            Case 1:18-cv-12070-DJC Document 8 Filed 12/04/18 Page 1 of 16



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS

AMERICAN WATERWAYS                     )
OPERATORS                              )
                                       )              No. 1:18-cv-12070
                  Plaintiff,           )
            v.                         )              DEFENDANTS’ ANSWER TO
                                       )              PLAINTIFF’S COMPLAINT
UNITED STATES COAST GUARD              )
                                       )
                                       )
                  Defendant.           )
______________________________________ )


       Pursuant to Federal Rule of Civil Procedure 8, Defendant the United States Coast Guard

hereby responds to the allegations in Plaintiff American Waterways Operators’ (“Waterways

Operators”) Complaint (ECF No. 1) at set for the below.

                      RESPONSES TO COMPLAINT ALLEGATIONS

       The paragraph numbers, headings, and subheadings in this Answer correspond to the

paragraph numbers, headings, and subheadings in Plaintiff’s Complaint. Defendant does not

specifically respond to the section headings included in the Complaint, but to the extent those

headings expressly or implicitly include substantive legal or factual allegations, Defendant

denies those allegations.

                                     Preliminary Statement

       1.       The allegations contained within Paragraph 1 are characterizations of Plaintiff’s

claims in this case to which no response is required. To the extent a response is required,

Defendants deny the allegations.

       2.       Defendant admits the allegations in the first sentence of Paragraph 2. In response

to the allegations in the second sentence of Paragraph 2, Defendant admits that the cases cited in
            Case 1:18-cv-12070-DJC Document 8 Filed 12/04/18 Page 2 of 16



this paragraph were filed thirteen and eight years ago and that the cases are currently closed. The

remaining allegations in the second sentence characterize the district court’s August 19, 2011

order, which speaks for itself and is the best evidence of its content; to the extent the allegations

are inconsistent with the referenced order, they are denied.

       3.       Defendant denies the allegations in the first sentence of Paragraph 3. The

allegations in the second and third sentences of Paragraph 3 characterize judicial decisions by the

district court and the First Circuit Court of Appeals, which speak for themselves and are the best

evidence of their content; to the extent the allegations are inconsistent with the referenced

decisions, they are denied. Defendant denies the allegations in the fourth sentence of Paragraph

3 and aver that in late 2014, the Coast Guard moved to reopen the proceedings in United States v.

Massachusetts, No. 1:05-cv-10112 (D. Mass), and the Waterways Operators likewise moved to

reopen its case, American Waterways Operators v. Patrick, No. 1:10-cv-10584 (D. Mass.).

Following a court hearing in January 2015, both the Coast Guard and the American Waterways

Operators withdrew their requests to reopen the litigation. Defendant denies the remaining

allegations in this Paragraph.

       4.       The allegations in Paragraph 4 are conclusions of law or characterizations of

Plaintiff’s claims to which no response is required. To the extent a response is required, the

allegations are denied.

                                      Jurisdiction and Venue

       5.       The allegations in Paragraph 5 are conclusions of law to which no response is

required. To the extent a response is required, the allegations are denied.




                                                  2
            Case 1:18-cv-12070-DJC Document 8 Filed 12/04/18 Page 3 of 16



       6.       The allegations in Paragraph 6 are conclusions of law or characterizations of

Plaintiff’s prayer for relief, to which no response is required. To the extent a response is

required, the allegations are denied.

       7.       The allegations in Paragraph 7 are conclusions of law to which no response is

required.

                                               Parties

       8.       Defendant admits the allegations in the Paragraph 8.

       9.       Defendant denies that the Coast Guard is an agency of the United States but

otherwise admits the allegations in Paragraph 9.

                                        Factual Background

       10.      The allegations in Paragraph 10 characterize “An Act Relative to Oil Spill

Prevention and Response in Buzzards Bay and Other Harbors and Bays of the Commonwealth,”

2004 Mass. Acts ch. 251, amended by 2004 Mass. Acts ch. 427 § 1 (“MOSPA”). MOSPA

speaks for itself and is the best evidence of its content; to the extent the allegations are

inconsistent with the act, they are denied.

       11.      The allegations in Paragraph 11 characterize MOSPA, which speaks for itself and

is the best evidence of its content; to the extent the allegations are inconsistent with the act, they

are denied.

       12.      The allegations in Paragraph 12 characterize “An Act Further Protecting Buzzards

Bay,” 2008 Mass. Acts ch. 268 (the “2008 Act”). The 2008 Act speaks for itself and is the best

evidence of its content; to the extent the allegations are inconstant with the act, they are denied.




                                                   3
            Case 1:18-cv-12070-DJC Document 8 Filed 12/04/18 Page 4 of 16



          13.   The allegations in Paragraph 13 characterize the 2008 Act, which speaks for itself

and is the best evidence of its content; to the extent the allegations are inconsistent with the act,

they are denied.

          14.   The allegations in Paragraph 14 characterize “An Act Preventing Oil Spills in

Buzzards Bay,” 2009 Mass. Acts ch. 101 (amending Mass. Gen. Laws ch. 21L, §§ 1 and 4, ch.

21M, §§ 1 and 9) (forming the “2009 Act”). The 2009 Act speaks for itself and is the best

evidence of its content; to the extent the allegations are inconsistent with the act, they are denied.

          15.   Defendant admits the allegation in Paragraph 15 that the United States filed suit

against the Commonwealth of Massachusetts on January 18, 2005. The remaining allegations in

Paragraph 15 characterize the federal government’s complaint in United States v. Massachusetts,

Civ. A. No. 1:05-cv-10112 (D. Mass), which speaks for itself and is the best evidence of its

content; to the extent the allegations are inconsistent with the referenced complaint, they are

denied.

          16.   The allegations in Paragraph 16 characterize the federal government’s complaint

in United States v. Massachusetts, Civ. A. No. 1:05-cv-10112 (D. Mass), which speaks for itself

and is the best evidence of its content; to the extent the allegations are inconsistent with the

referenced complaint, they are denied.

          17.   Defendant admits the allegation in Paragraph 17.

          18.   The allegations in Paragraph 18 characterize the court’s July 24, 2006 order in

United States v. Massachusetts, Civ. A. No. 1:05-cv-10112 (D. Mass), which speaks for itself

and is the best evidence of its content; to the extent the allegations are inconsistent with the

referenced order, they are denied.




                                                  4
          Case 1:18-cv-12070-DJC Document 8 Filed 12/04/18 Page 5 of 16



       19.     The allegations in Paragraph 19 characterize the district court’s July 24, 2006

order in United States v. Massachusetts, Civ. A. No. 1:05-cv-10112 (D. Mass), which speaks for

itself and is the best evidence of its content; to the extent the allegations are inconsistent with the

referenced order, they are denied.

       20.     Defendant admits the allegation in Paragraph 20.

       21.     The allegations in Paragraph 21 characterize Commonwealth’s appeal and the

First Circuit’s ruling in United States v. Massachusetts, 493 F.3d 1 (1st Cir. 2007), which speak

for themselves and is as the best evidence of its content; to the extent the allegations are

inconsistent with the Commonwealth’s appeal and the First Circuit’s ruling, they are denied.

       22.     The allegations in Paragraph 22 characterize the First Circuit’s ruling in United

States v. Massachusetts, 493 F.3d 1 (1st Cir. 2007), which speaks for itself and is as the best

evidence of its content; to the extent the allegations are inconsistent with the First Circuit’s

ruling, they are denied.

       23.     The allegations in Paragraph 23 are vague and therefore are denied.

       24.     The allegations in Paragraph 24 characterize the Coast Guard’s final rule

published in the Federal Register at 72 Fed. Reg. 50,052 (Aug. 30, 2007) (“2007 RNA”), which

speaks for itself and is the best evidence of its content; to the extent the allegations are

inconsistent with the 2007 RNA, they are denied.

       25.     The allegations in Paragraph 25 characterize the district court’s March 31, 2010

order in United States v. Massachusetts, 724 F. Supp. 2d 170 (D. Mass. 2010), which speaks for

itself and is the best evidence of its content; to the extent the allegations are inconsistent with the

referenced order, they are denied.




                                                   5
          Case 1:18-cv-12070-DJC Document 8 Filed 12/04/18 Page 6 of 16



       26.     The allegations in Paragraph 26 characterize the district court’s March 31, 2010

order in United States v. Massachusetts, 724 F. Supp. 2d 170 (D. Mass. 2010), which speaks for

itself and is the best evidence of its content; to the extent the allegations are inconsistent with the

referenced order, they are denied.

       27.     The allegations in Paragraph 27 characterize the district court’s March 31, 2010

order in United States v. Massachusetts, 724 F. Supp. 2d 170 (D. Mass. 2010), which speaks for

itself and is the best evidence of its content; to the extent the allegations are inconsistent with the

referenced order, they are denied.

       28.     Defendant admits the allegation in Paragraph 28.

       29.     The allegations in Paragraph 29 characterize the Waterways Operators’ claims in

AWO v. Patrick, Civ. A. No. 1:10-cv-10584 (D. Mass), which speak for themselves and are the

best evidence of their contents; to the extent the allegations are inconsistent with the referenced

claims, they are denied.

       30.     The allegations in Paragraph 30 characterize the 2009 Act, which speaks for itself

and is the best evidence of its content; to the extent the allegations are inconsistent with the Act,

they are denied.

       31.     The allegations in Paragraph 31 characterize the 2009 Act, which speaks for itself

and is the best evidence of its content; to the extent the allegations are inconsistent with the Act,

they are denied.

       32.     The allegations in Paragraph 32 characterize the 2009 Act, which speaks for itself

and is the best evidence of its content; to the extent the allegations are inconsistent with the Act,

they are denied.




                                                   6
          Case 1:18-cv-12070-DJC Document 8 Filed 12/04/18 Page 7 of 16



       33.     The allegations in Paragraph 33 characterize the Waterways Operators’

allegations in AWO v. Patrick, Civ. A. No. 1:10-cv-10584 (D. Mass), which speak for

themselves and are the best evidence of their contents; to the extent the allegations are

inconsistent with the referenced allegations, they are denied.

       34.     Defendant lacks knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 34, and therefore the allegations are denied.

       35.     Defendant admits the allegations in Paragraph 35.

       36.     The allegations in Paragraph 36 characterize the First Circuit’s ruling United

States v. Coalition For Buzzards Bay, 644 F.3d 26 (1st Cir. 2011), which speaks for itself and is

the best evidence of its content; to the extent the allegations are inconsistent with the First

Circuit’s ruling, they are denied.

       37.     The allegations in Paragraph 37 characterize the First Circuit’s ruling United

States v. Coalition For Buzzards Bay, 644 F.3d 26 (1st Cir. 2011), which speaks for itself and is

the best evidence of its content; to the extent the allegations are inconsistent with the First

Circuit’s ruling, they are denied.

       38.     The allegations in Paragraph 38 characterize the First Circuit’s ruling United

States v. Coalition For Buzzards Bay, 644 F.3d 26 (1st Cir. 2011), which speaks for itself and is

the best evidence of its content; to the extent the allegations are inconsistent with the First

Circuit’s ruling, they are denied.

       39.     The allegations in Paragraph 39 characterize a Joint Status Report filed in United

States v. Massachusetts, No. 1:05-cv-10112 (D. Mass); which speaks for itself and is the best

evidence of its content; to the extent the allegations are inconsistent with the referenced status

report, they are denied.



                                                  7
            Case 1:18-cv-12070-DJC Document 8 Filed 12/04/18 Page 8 of 16



          40.   Defendant admits the allegation in Paragraph 40 that the parties in AWO v.

Patrick, Civ. A. No. 1:10-cv-10584(D. Mass), jointly proposed that the case be stayed and

administratively closed during the duration of the remand. Defendant lacks knowledge or

information sufficient to form a belief as to the parties’ motivation for doing so, and therefore the

remaining allegations in are denied.

          41.   Defendant admits the allegations in Paragraph 41.

          42.   Defendants deny the allegations in the first sentence of Paragraph 42 and aver that

the Coast Guard prepared an environmental assessment (“EA”) regarding the 2007 amendments

to the Buzzard’s Bay Regulated Navigation Area in December 2013 and published a finding of

no significant impact (“FONSI”) in February 2014. See 79 Fed. Reg. 10,818 (Feb. 26, 2014).

Defendants admit the allegations in the second sentence of Paragraph 42.

          43.   Defendant admits that it provided the court with notice of the FONSI publication

on February 27, 2014. The remaining allegations in Paragraph 43 characterize the notice filed by

the United States in United States v. Massachusetts, No. 1:05-cv-10112 (D. Mass); which speaks

for itself and is the best evidence of its content; to the extent the allegations are inconsistent with

the referenced notice, they are denied.

          44.   Defendant admits that the United States moved to reopen. The remaining

allegations in Paragraph 44 characterize the motion filed by the United States in United States v.

Massachusetts, No. 1:05-cv-10112 (D. Mass); which speaks for itself and is the best evidence of

its content; to the extent the allegations are inconsistent with the referenced motion, they are

denied.

          45.   Defendant admits the allegations in the first and second sentences of Paragraph

45. Defendant lacks knowledge or information sufficient to form a belief as to the parties’



                                                   8
          Case 1:18-cv-12070-DJC Document 8 Filed 12/04/18 Page 9 of 16



motivation for filing the motions to reopen and, on that basis, denies the remaining allegations in

this paragraph.

       46.        Defendant admits the allegations in Paragraph 46.

       47.        The allegations contained within Paragraph 47 characterize the federal

government’s statements during the January 15, 2015 hearing, which speak for themselves and

serve as the best evidence of their contents. The transcript of the hearing is available at Docket

Entry 201, United States v. Massachusetts, Civ. A. No. 1:05-cv-10112 (D. Mass), and to the

extent that Plaintiff’s allegations are inconsistent with the transcript, they are denied.

       48.        Defendant admits the allegations in Paragraph 48.

       49.        Defendant denies the allegations in Paragraph 49.

       50.        Defendant denies the allegations in Paragraph 50.

       51.        Defendant denies the allegations in Paragraph 51.

       52.        Defendant denies the allegations in Paragraph 52.

       53.        Defendant denies the allegations in Paragraph 53.

       54.        Defendant admits that roughly two years and three months following the

withdrawal of the motion to reopen, the Coast Guard was considering various options for

waterways in the First Coast Guard District. Defendant denies the remaining allegations in

Paragraph 54.

       55.        Defendant admits the allegations in the first sentence of Paragraph 55. Defendant

denies the allegations in the second sentence of Paragraph 55, and aver that a Ports and

Waterways Safety Assessment (“PAWSA”) for Buzzard’s Bay was published in June 2018.

       56.        Defendant denies the allegations in the first sentence of Paragraph 56 and avers

that the PAWSA risk assessment process is a disciplined approach to identify major waterway



                                                   9
            Case 1:18-cv-12070-DJC Document 8 Filed 12/04/18 Page 10 of 16



safety hazards, estimate risk levels, evaluate potential mitigation measures, and set the stage for

implementation of selected measures to reduce risk. The process involves convening a select

group of stakeholders and conducting a two-day structured workshop to meet these objectives.

Defendant denies the allegations in the second sentence of Paragraph 56.

       57.      Defendant denies the allegations in Paragraph 57.

       58.      Defendant denies the allegations in Paragraph 58.

       59.      Defendant denies the allegations in Paragraph 59.

                                              Count I

       60.      Defendant incorporates by reference Paragraphs 1-59 above, in response to the

corresponding paragraphs of Plaintiff’s Complaint.

       61.      The allegations in Paragraph 61 are conclusions of law to which no response is

required.

       62.      The allegations in Paragraph 62 are conclusions of law to which no response is

required.

       63.      The allegations in Paragraph 63 are conclusions of law to which no response is

required.

       64.      The allegations in Paragraph 64 characterize the First Circuit’s ruling United

States v. Coalition For Buzzards Bay, 644 F.3d 26 (1st Cir. 2011) and the district court’s remand

order, which speak for themselves and are the best evidence of their content; to the extent the

allegations are inconsistent with the referenced orders, they are denied.

       65.      The allegations contained within Paragraph 65 are conclusions of law to which no

response is required. To the extent a response is required, Defendant denies the allegations.

       66.      Defendant denies the allegations in Paragraph 66.



                                                 10
         Case 1:18-cv-12070-DJC Document 8 Filed 12/04/18 Page 11 of 16



       67.     Defendant admits that the First Circuit’s ruling in United States v. Coalition For

Buzzards Bay, 644 F.3d 26 (1st Cir. 2011) was issued approximately seven years ago. The

remaining allegations in Paragraph 67 characterize the First Circuit’s ruling, which speaks for

itself and is the best evidence of its content; to the extent the allegations are inconsistent with the

First Circuit’s ruling, they are denied.

       68.     Defendant admits that the district court issued an order remanding the case to the

Coast Guard approximately seven years ago. The remaining allegations in Paragraph 68

characterize the district court’s remand order in United States v. Massachusetts, Civ. A. No.

1:05-cv-10112 (D. Mass), which speaks for itself and is the best evidence of its content; to the

extent the allegations are inconsistent with the order, they are denied.

       69.     Defendant admits the allegations in Paragraph 69.

       70.     Defendant admits the allegation that it has been almost four years since the United

States filed a motion to reopen in United States v. Massachusetts, No. 1:05-cv-10112 (D. Mass).

The remaining allegations in the first and second sentences of Paragraph 70 characterize the

federal government’s motion to reopen, which speaks for itself and is the best evidence of its

content; to the extent the allegations are inconsistent with the motion, they are denied.

Defendant denies the allegations in the third sentence of Paragraph 70.

       71.     Defendant denies the allegations in Paragraph 71.

       72.     Defendant denies the allegations in Paragraph 72.

       73.     Defendant denies the allegations in Paragraph 73.

       74.     Defendant denies the allegations in Paragraph 74.




                                                  11
            Case 1:18-cv-12070-DJC Document 8 Filed 12/04/18 Page 12 of 16



                                           Count II

       75.      Defendant incorporates by reference Paragraphs 1-74 above, in response to the

corresponding paragraphs of Plaintiff’s Complaint.

       76.      The allegations in Paragraph 76 are conclusions of law to which no response is

required.

       77.      The allegations in Paragraph 77 are conclusions of law to which no response is

required.

       78.      The allegations in Paragraph 78 are conclusions of law to which no response is

required.

       79.      The allegations in Paragraph 79 are conclusions of law to which no response is

required; to the extent a response is required, the allegations are denied.

       80.      The allegations in the first and second sentence of Paragraph 80 constitute

characterize the First Circuit’s and district court’s remand orders, which speak for themselves

and are the best evidence of their contents; to the extent the allegations are inconsistent with the

referenced orders, they are denied. The allegations in the third sentence of Paragraph 80 are

conclusions of law to which no response is required.

       81.      Defendant denies the allegations in Paragraph 81.

       82.      Defendant admits that the First Circuit’s ruling in United States v. Coalition For

Buzzards Bay, 644 F.3d 26 (1st Cir. 2011) was issued approximately seven years ago. The

remaining allegations in Paragraph 82 characterize the First Circuit’s ruling, which speaks for

itself and is the best evidence of its content; to the extent the allegations are inconsistent with the

First Circuit’s ruling, they are denied.

       83.      Defendant admits that the district court issued an order remanding the case to the



                                                  12
         Case 1:18-cv-12070-DJC Document 8 Filed 12/04/18 Page 13 of 16



Coast Guard approximately seven years ago. The remaining allegations in Paragraph 83

characterize the district court’s remand order in United States v. Massachusetts, Civ. A. No.

1:05-cv-10112 (D. Mass), which speaks for itself and is the best evidence of its content; to the

extent the allegations are inconsistent with the order, they are denied.

        84.     Defendant admits the allegations in Paragraph 84.

        85.     Defendants admit the allegation in the first sentence of Paragraph 85 that has been

nearly four years since the federal government filed a motion to reopen in United States v.

Massachusetts, Civ. A. No. 1:05-cv-10112 (D. Mass). The remaining allegations in the first and

second sentences of Paragraph 85 characterize the federal government’s motion to reopen in

United States v. Massachusetts, Civ. A. No. 1:05-cv-10112 (D. Mass), which speaks for itself

and is the best evidence of its content; to the extent the allegations are inconsistent with the

motion, they are denied. Defendant denies the allegations in the third sentence of Paragraph 85.

        86.     Defendant denies the allegations in Paragraph 86.

        87.     Defendant denies the allegations in Paragraph 87.

        88.     Defendant denies the allegations in Paragraph 88.

        89.     Defendant denies the allegations in Paragraph 89.

                                      RELIEF REQUESTED

        The remainder of the allegations in the Complaint constitute Plaintiff’s request for relief

to which no response is required. To the extent a further response is required, Defendants deny

that Plaintiff is entitled to the relief requested or any relief whatsoever.




                                                  13
           Case 1:18-cv-12070-DJC Document 8 Filed 12/04/18 Page 14 of 16



                                        GENERAL DENIAL

          Pursuant to Federal Rule of Civil Procedure 8(b), Defendant denies any allegations in the

Complaint, whether express or implied, that are not specifically admitted, denied, or qualified

herein.

                           AFFIRMATIVE AND OTHER DEFENSES

          1.     The Court lack jurisdiction over some or all of Plaintiff’s claims.

          2.     Defendant has not unlawfully withheld or unreasonably delayed any agency

action.

          WHEREFORE, Defendant requests that the Court dismiss the Complaint in its entirety,

render judgment for Defendant and against Plaintiff, and grant Defendant any further relief that

the nature of the case and justice require.

DATE: December 4, 2018                  Respectfully submitted,

                                        JEAN E. WILLIAMS
                                        Deputy Assistant Attorney General
                                        Environment and Natural Resources Division


                                         /s/ Luther L. Hajek
                                        LUTHER L. HAJEK
                                        Trial Attorney, Natural Resources Section
                                        United States Department of Justice
                                        Environment & Natural Resources Division
                                        999 18th St., South Terrace, Suite 370
                                        Denver, CO 80202
                                        Telephone: 303-844-1376
                                        Facsimile: 303-844-1350
                                        E-mail: luke.hajek@usdoj.gov

                                        ANDREW E. LELLING
                                        United States Attorney

                                        Michael Sady (BBO #552934)
                                        Assistant U.S. Attorney
                                        U.S. Attorney’s Office

                                                  14
        Case 1:18-cv-12070-DJC Document 8 Filed 12/04/18 Page 15 of 16



                              1 Courthouse Way, Suite 9200
                              Boston, MA 02210
                              (617) 748-3100
                              E-mail: Michael.Sady@usdoj.gov

                              Counsel for Defendant

OF COUNSEL:

Brian Judge
Colleen Ernst
United States Coast Guard




                                       15
         Case 1:18-cv-12070-DJC Document 8 Filed 12/04/18 Page 16 of 16



                                CERTIFICATE OF SERVICE

       I hereby certify that on December 4, 2018, I filed a true and correct copy of the foregoing

document with the Court’s CM/ECF system, which will generate a Notice of Filing to the

attorneys of record.




                                             /s/ Luther L. Hajek _______
                                             LUTHER L. HAJEK
                                             Trial Attorney, Natural Resources Section
                                             United States Department of Justice
                                             Environment & Natural Resources Division
                                             999 18th St., South Terrace, Suite 370
                                             Denver, CO 80202
                                             Telephone: 303-844-1376
                                             Facsimile: 303-844-1350
                                             Email: luke.hajek@usdoj.gov

                                             Counsel for Defendant




                                               16
